Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 1 of 33


                                                          EXHIBIT
                                                               A
                                              DATE FILED: July 17, 2019 6:00 PM
                                              FILING ID: F3F8DCC48F2A0
                                              CASE NUMBER: 2019CV30424
 Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 2 of 33




                                               PARTIES


        1. RMH is a Wyoming corporation registered to conduct business in Colorado with a

principal place of business at 23298 US Highway 160, Springfield, CO 81073.

       2. Peyton Palaio is an individual and owner of RMH residing in Forsych County,

Georgia.

       3. Upon information and belief, AHO is an expired general partnership with a

principal place of business at 652 East Industrial Blvd., Pueblo West, CO 81007.

       4. Upon information and belief, Schwaigert registered AHO with the Colorado

Secretary of State as a general partnership.

       5. Upon information and belief, Schwaigert is an individual residing in Denver

County, Colorado with a mailing address of 1309 South Gaylord Street, Denver, CO 80210.

       6. Upon information and belief, McGeary is an individual residing in Baca Coimty,

Colorado, with a mailing address of 25336 County Road, Springfield, CO 81073.

                                    JURISDICTION AND VENUE


       7. Venue in the County of Pueblo, Colorado is appropriate pursuant to C.R.C.P. 98(c).

       8. Jurisdiction is proper pursuant to C.R.S. § 13-1-124(1).

                                      GENERAL         A L L E G AT I O N S


                                          RMH Business


       9. RMH is in the business of cultivating crops, notably industrial hemp, and

processing industrial hemp into processed material ("RMH Business").

        10. RMH is registered with the Colorado Department of Agriculture ("CDA") to

conduct the RMH Business.




                                                  2
 Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 3 of 33




       11. RMH owns approximately 36 acres of agricultural land in Baca County, Colorado

to conduct RMH Business in furtherance of RMH Business (the "Baca Property").

       12. RMH also has a processing facility on the Baca Property to conduct RMH Business.

       13. RMH owns and/or leases land in Colorado other than the Baca Property in

furtherance of RMH Business (the "Other Property").

       14. To assist with RMH Business, RMH employed Schwaigert and McGeary who

agree to work for RMH under certain terms and conditions. ("Agreement"). A copy McGeary's

employment agreement is attached to this Verified Complaint as Exhibit 1.

       15. At all times relevant herein, Schwaigert and McGeary exercised plenary control

over the RMH Business, including cultivation of crops, receipt of business proceeds, including

those derived from the harvesting crops, and ordering supplies.

       16. In or around April 2019, Plaintiffs became aware of misconduct perpetuated by

Defendants Schwaigert and McGeary to the detriment of the RMH Business.

       17. On or about May 30,2019, RMH terminated Schwaigert and McGeary.

                             Formation of AHO to RMH Detriment

       18. Upon information and belief, prior to December 11, 2017, Schwaigert and

McGreary formed a Colorado general partnership by the name of American Hemp Operators

("AHO").

       19. On or about December 11, 2017, Schwaigert registered the tradename "American

Hemp Operators" on behalf of AHO.

       20. Upon information and belief, AHO is in the same or substantially similar business

as RMH, namely the cultivation and processing of industrial hemp (the "AHO Business").



                                                3
 Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 4 of 33




           21. Upon information and belief, AHO is registered with the CDA to conduct the AHO

Business.


           22. Upon information and belief, AHO has utilized RMH's CDA registration number

in furtherance of the AHO Business.


           23. Using their positions with RMH, Schwaigert and McGeary oversaw the negotiation

and performance of multiple contracts between RMH and AHO, which included the exchange of

goods and monies between AHO and RMH.

           24. Prior to RMH entering into any contract with AHO Schwaigert and McGeary

represented to Plaintiffs that the "Jager family" owned AHO.

           25. RMH relied on this representation prior to entering into any contract with AHO.

           26. At the time of this representation, Schwaigert and McGeary knew that the Jager

family did not own AHO and that Schwaigert and McGeary, in reality, did.

           27. Prior to RMH entering into any contract with AHO, Schwaigert and McGreary did

not disclose their ownership and/or control of AHO.

           28. After convincing RMH to enter into contracts with AHO, Schwaigert and McGeary

used their positions in both to benefit AHO to the detriment of RMH.

                                         Conversion of RMH Goods and Funds

           29. Upon information and belief, between late 2017 and early 2018, Schwaigert and

McGeary converted between 160 to 260 of RMH's industrial hemp plants from the Baca Property

f o r A H O u s e a n d b e n e fi t .




                                                     4
  Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 5 of 33




           30. Upon information and belief, between late 2017 and early 2018, Schwaigert and

McGeary converted approximately 200 of RMH's unused two-gallon planting pots for AHO use

and benefit.


           31. Upon information and belief, between July 2017 and May 2019, Schwaigert

converted a "super sack" of RMH's industrial hemp seeds for AHO use and benefit.

            32. Upon information and belief that between November and December of 2018,

Defendant McGeary stole 10 lbs. of "F5" type seeds and 20 lbs. of "blue" type seeds and

transferred these seeds to his personal shop in Elder, Colorado. An estimated value of seeds of

these types is approximately $26,000.00 each per pound or approximately $780,000.00 in total

value. Both of these quantities of seed are Plaintiffs' property.

           33. Upon information and belief, between July 2017 and May 2019, Schwaigert made

multiple equipment and/or supply orders for RMH's Baca Property and then directed RMH

employees, without RMH approval, to take whatever items they wanted from these orders for

personal use.

            34. Upon information and belief, Schwaigert and/or McGeary took equipment and/or

supplies from these orders for AHO use and benefit.

            35. Upon information and belief, Schwaigert and McGeary converted numerous RMH

lighting supply deliveries for AHO use and benefit.

            36. Upon information and belief, between September and October 2018, Schwaigert

and/or McGeary converted RMH's Hasamax pesticide, mending tape, vine clips, and other yet-

u n i d e n t i fi e d i t e m s f o r A H O u s e a n d b e n e fi t .




                                                                          5
  Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 6 of 33




           37. Upon information and belief, on or about April 3, Defendants used RMH funds to

purchase 17.25 tons of NH3 Fertilizer at a cost of $10,178.71. This fertilizer was never returned

to Plaintiffs and it is Plaintiffs' belief that Defendants used this fertilizer on their own farm.


           38. Upon information and belief, between July 2017 and May 2019, Schwaigert and/or

McGeary used RMH funds to purchase diesel fuel for their personal use and benefit and/or for

A H O u s e a n d b e n e fi t .


                                     Misappropriation of Trade Secrets

           39. Upon information and belief, between July 2017 and May 2019, Schwaigert and

McGeary misappropriated RMH's genetics, plants, and planting methods (the "Protected

Information") for AHO use and benefit.

           40. Defendants knew the Protected Information was proprietary and was only to be

used in furtherance of the RMH Business.


                                      Misuse of Other Property

           41. Upon information and belief, in Summer and/or Fall 2018, McGeary represented to

Plaintiffs that (1) it was not possible to plant industrial hemp on the Other Property that season;

(2) RMH could yield three to four harvests of hay already planted on the Other Property; and (3)

RMH would realize gross sales of approximately $255,000 for such harvests.

           42. Based on McGeary's representation, RMH directed McGeary to cultivate and

harvest hay on 240 acres of the Other Property (the "Hay").

           43. Upon information and belief, the Hay yielded approximately three to four harvests.

           44. McGeary sold and/or relocated the Hay from the Other Property.




                                                   6
 Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 7 of 33




         45. To date, RMH has only received approximately $56,000.00, in the form of multiple

checks for the Hay.

         46. As part of their employment with RMH, Schwaigert and McGeary were responsible

for the safekeeping of these checks.

         47. In 2018, Schwaigert and McGeary lost, stole, and/or misappropriated at least one

check.


         48. To date, Schwaigert and McGeary have not obtained a replacement for the lost

check(s).

         49. To date, RMH has received limited proceeds for the Hay.

         50. Upon information and belief, AHO received and used the Hay for its own benefit.

         51. Upon information and belief, a former employee of RMH, Sierra Abbott, converted

and/or destroyed the check(s) at the direction of one or more Defendants for the benefit of one or

more Defendants.


         52. Upon information and belief, RMH lost possession of the check(s) on or around the

date RMH terminated Ms. Abbott.


         53. As part of his employment with RMH, Schwaigert oversaw RMH's termination of

Ms. Abbott.


         54. RMH has no records of its termination of Ms. Abbott.


         55. Upon information and belief, at all times relevant herein Schwaigert and Ms. Abbot

were romantically involved.

         56. Upon information and belief, and not limited to, in or around April or May 2019,

Schwaigert and/or McGeary converted the Planter for AHO use and benefit, specifically for the



                                                7
 Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 8 of 33




purposes of furtherance of AHO Business and not RMH Business and further deprived its use

during the optimal planting season.

                          Purchase of Unnecessary, Additional Property

       51. McGeary owned a plot of land adjacent to the Other Property (the "Additional

Property").

       58. In early 2019, McGeary represented to Plaintiffs that their acquisition of the

Additional Property was necessary to create efficiencies and generally improve the RMH Business.

       59. Plaintiffs relied on this representation when purchasing the Additional Property for

$400,000.00.

       60. After closing the purchase of the Additional Property, which took place on April

15, 2019, Plaintiffs discovered they had been deceived in that (1) the Additional Property was

worth a far lesser value, and (2) the Additional Property created no benefit to the RMH Business.

                                  FIRST CLAIM FOR RELIEF
                        N E G AT I V E I N J U N C T I V E R E L I E F - WA S T E
                                          (All Defendants)

       61. Plaintiffs incorporate by reference herein all previously alleged paragraphs that are

set forth above.


       62. Defendants continue to damage, steal, and misappropriate Plaintiffs' goods and

funds, in part for use on their own property, as alleged in the factual background above.

       63. Defendants' actions constitute waste, for which they are responsible.

       64. As a result of the waste committed by Defendants, Plaintiffs have sustained and

will continue to sustain substantial damages which are impossible to quantify at this time and

Plaintiffs will suffer irreparable injury that can only be prevented by injunctive relief.



                                                    8
 Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 9 of 33




          65. Without a preliminary and permanent injunction prohibiting the above continued

conduct by Defendants, there can be no plain, speedy, or adequate remedy at law.

          66. The granting of the preliminary and permanent injunction will not disserve the

public interest. Equity and the principles of justice required that Defendants be enjoined from

engaging in the acts and omissions stated above.

          67. The balance of equities favors a preliminary and permanent injunction.

          68. A preliminary injunction is needed to preserve the status quo pending trial on the

merits.


                                     SECOND       CLAIM     FOR    RELIEF
           A F F I R M AT I V E I N J U N C T I V E R E L I E F - M A N D AT O R Y P E R F O R M A N C E
                                      PURSUANT TO C.R.C.P. 65(f)
                                           (All Defendants)

          69. Plaintiffs incorporate by reference herein all previously alleged paragraphs that are

set forth above.


          70. Defendants continue to damage, steal, and misappropriate Plaintiffs' goods and

funds, in part for use on their own property, as alleged in the factual backgroimd above.

          71. Defendants are in possession of Plaintiffs' funds and property.

          72. Merely restraining Defendants will not effectuate the relief sought herein, as the

aforementioned property and funds have already been misappropriated as alleged herein, and it is

possible Defendants will destroy said funds and property, further damaging Plaintiffs.

          73. As a result of the acts committed by Defendants, Plaintiffs have sustained and will

continue to sustain substantial damages which are impossible to quantify at this time and Plaintiffs

will suffer irreparable injury that can only be prevented by injunctive relief.




                                                      9
 Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 10 of 33




             74. Due to the fact that mere restraint is insufficient, it is appropriate to affirmatively

enjoin Defendants and require that they restore to Plaintiffs any property and funds they have

fraudulently, forcefully, or violently deprived from Plaintiffs.

             75. Without a preliminary and permanent injunction requiring the actions described

above, there can be no plain, speedy, or adequate remedy at law.

             76. The granting of the preliminary and permanent injunction will not disserve the

public interest. Equity and the principles of justice required that Defendants be enjoined as

described above.


             77. The balance of equities favors a preliminary and permanent injunction.

             78. A preliminary injunction is needed to preserve the status quo pending trial on the

merits.


                                     THIRD     CLAIM       FOR   RELIEF
                                              CIVIL    THEFT

                                         (against all Defendants)

             79. Plaintiffs incorporate by reference herein all previously alleged paragraphs that are

set forth above.


             80. Defendants knowingly obtained, retained, or exercised control over Plaintiffs'

funds and property without authorization and by threat or deception.

             81. Defendants intended to deprive permanently Plaintiffs of their funds and/or

p r o p e r t y.

             82. Defendants knowingly used, concealed, or abandoned said funds or property in

such a manner to deprive the other person permanently of its use or benefit.




                                                      10
Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 11 of 33




        83. Defendants used, concealed, and/or abandoned Plaintiffs' funds and property

intending that such use, concealment, or abandonment would deprive Plaintiffs' permanently of

their use or benefit.


        84. Plaintiffs incurred damages as a result of Defendants' actions.

        85. Defendants' theft and the resulting damages to Plaintiffs were attended by

circumstances of negligence, malice, and willful and wanton conduct.

                               FOURTH       CLAIM      FOR   RELIEF
                                          CONVERSION
                                       (against all Defendants)

        86. Plaintiffs incorporate by reference herein all previously alleged paragraphs that are

set forth above.


        87. Defendants knowingly obtained control over Plaintiffs' funds and property without

authorization.


        88. Defendants did so with the specific intent to permanently deprive Plaintiffs of the

benefit of those funds and property.

        89. Plaintiffs incurred damage and continue to incur damage as a result of Defendants'

actions.


                                 FIFTH CLAIM FOR RELIEF
                                       CIVIL CONSPIRACY
                                       (against all Defendants)

        90. Plaintiffs incorporate by reference herein all previously alleged paragraphs that are

set forth above.


        91. Defendants agreed by words or conduct between and among themselves to

misappropriate Plaintiffs' funds and/or property for their own benefit.



                                                  11
Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 12 of 33




       92. The unlawful acts that Defendants committed to accomplish this goal have been

alleged in this Complaint.

       93. Plaintiffs have suffered damages and continue to suffer damages, in an amount to

be proved at trial, as a proximate result of Defendants' actions.

                                 SIXTH CLAIM FOR RELIEF
                                  BREACH OF CONTRACT
                        (against Defendants Schwaigert and McGeary)

        94. Plaintiffs incorporate by reference herein all previously alleged paragraphs that are

set forth above.


        95. The Agreement is a valid and enforceable contract.

        96. Defendants have breached their obligations under the Agreement by, inter alia,

misappropriating confidential and proprietary information; misappropriating Plaintiffs' funds,

property, and company materials; breaching the special trust and confidence instilled in them by

Plaintiffs; and working for the betterment of Defendant AHO, with use of Plaintiffs' funds,

property, company materials, and trade secrets, for their own personal benefit during hours which
should have been spent working for Plaintiffs.

        97. Plaintiffs have suffered damages and continue to suffer damages, in an amount to

be proved at trial, as a proximate result of Defendants' breach of the Agreement.

                               SEVENTH CLAIM FOR RELIEF
                                    UNJUST ENRICHMENT
                                     (against all Defendants)

        98. Plaintiffs incorporate by reference herein all previously alleged paragraphs that are

set forth above.




                                                 12
Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 13 of 33




        99. Upon information and belief and on or about the aforementioned time-frame,

Defendants have intentionally misappropriated Plaintiffs' funds and property.

        100. These frmds and property were taken from Plaintiffs without their consent.

        101. Under the circumstances detailed herein, it would be unjust for Defendants to retain

these funds and property.

                               EIGHTH CLAIM FOR RELIEF
                      TORTIOUS INTERFERENCE OF CONTRACT
                                         (against AHO)

        102. Plaintiff incorporates by reference herein all previously alleged paragraphs that are

set forth above.


        103. AHO, as Schwaigert and McGeary's company, was at all relevant times aware of

the Agreement and its terms.

        104. AHO assisted Schwaigert and McGeary's conversion and/or theft of RMH funds

and property by receiving, using, and benefiting from such converted funds and property, such

conduct constituting Schwaigert and McGeary's breach of the Agreement.

        105. RMH has suffered damages and continues to suffer damages, in an amount to be

proved at trial, as a proximate result of AHO's interference with the Agreement.

                                NINTH     CLAIM      FOR   RELIEF
                                 DECEIT    BASED      ON   FRAUD

                               (against Schwaigert and McGeary)

        106. Plaintiffs incorporate by reference herein all previously alleged paragraphs that are

set forth above.


        107. Defendants Schwaigert and McGeary made false representations, including,

without limitation, that the "Jager family" owned AHO and that RMH would benefit from the




                                                13
 Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 14 of 33




 purchase of the Additional Property, to induce Plaintiffs to enter into agreements for the sole

 benefit for AHO.


          108. The representations of Defendants Schwaigert and McGeary constitute material

 facts.


          109. At the time these representations were made, Defendants Schwaigert and McGeary

 either knew they were false or were aware that they did not know whether the representations were

true or false.


          110. Defendants made these representations with the intent that Plaintiffs would rely

upon them.

          111. Plaintiffs relied upon these representations when entering into agreements with

AHO and purchasing the Additional Property.

          112. Plaintiffs' reliance on these representations was justified due to the position

 Defendants Schwaigert and McGeary held at RMH.

          113. Plaintiffs' reliance caused them injuries, damages, and losses.

                                     TENTH     CLAIM    FOR    RELIEF
             MISAPPROPRIATION OF TRADE SECRETS, C.R.S. § 7-74-101 and
                           18 U.S.C. § 1836(b)(2)(A)(ii), etseq.
                                          (against all Defendants)

          114. Plaintiffs incorporate by reference herein all previously alleged paragraphs that are

set forth above.


          115. The Protected Information, which was disclosed to Defendants Schwaigert and

McGeary as part of their employment with RMH, included trade secrets.

          116. Defendants knew of their obligation not to disclose the Protected Information to

third parties.


                                                  14
 Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 15 of 33




         117. RMH took significant steps to maintain and protect the Protected Information,

including, without limitation, limiting access to the Protected Information to certain individuals,

including relevant clauses in Schwaigert and McGeary's employment Agreements, and employing

security systems and contractors to guard the Protected Information.

         118. Despite RMH's efforts. Defendants managed to acquire and misappropriate the

Protected Information, which has allowed Defendants to realize unjust profits, gains, and

advantages.

         119. Defendants Schwaigert and McGeary were acting within the scope of their

Defendant AHO authority when they engaged in the above-described acts.

        120. Defendant AHO, by virtue of its receipt and use of the Protected Information and

the authorized actions of its agents, AHO is jointly and severally liable for Defendants

misappropriation of the Protected Information.

        121. As a result of Defendants' conduct. Plaintiffs have been suffered damages and

continue to suffer damages, in an amount to be proven at trial.

                              ELEVENTH       CLAIM    FOR    RELIEF
                                           REPLEVIN

                                     (against all Defendants)

         122. Plaintiffs incorporate by reference herein all previously alleged paragraphs that are

 set forth above.


         123. RMH is the rightful owner of all funds and property, including, without limitation,

 industrial hemp plants, industrial hemp seeds, plating pots, and the Planter (collectively, "the

 Converted Property").

         124. The Converted Property is fully described herein.



                                                 15
Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 16 of 33




        125. Defendants have retained the Converted Property, refusing to return the Converted

Property to RMH.

        126. The Converted Property is known to be in Defendants' possession, at various

locations.


        127. Upon information and belief, the Converted Property has not been taken for tax

assessment or fine pursuant to any statute against RMH, nor has the Converted Property been

seized under an execution of judgment against RMH.

                                     P R AY E R   FOR   RELIEF


       WHEREFORE, Plaintiffs respectfully request an entry of judgment in its favor and against

Defendants, and that Plaintiffs be awarded:

       a) Actual damages;

       b) Consequential damages;

       c) Special damages as allowed by statute or other applicable law;

       d) Attorney fees and costs as allowed by contract or law;

       e) Pre- and post-judgment interest as allowed by law;

       f) All rights and remedies based in replevin, as defined in C.R.C.P. § 104.

       g) And such other further relief this Court deems just, proper, and equitable.

Plaintiffs further request that this Court enter a preliminary injunction, restraining and enjoining

the Defendants, its officers, members, agents, employees and attorneys or any action by or through

Defendants from committing waste, in any manner, in regard to Plaintiffs' property and funds.

Plaintiffs request that this Court mandate that Defendants return said misappropriated property and

funds to Plaintiffs pursuant to C.R.C.P. 65. If deemed necessary by the Court, the Plaintiffs request




                                                  16
Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 17 of 33




that the Court conduct a hearing on this Verified Complaint. Plaintiffs also seek costs and expenses

of this action to the fullest extent permitted by law.


        Dated this 3'^' day of July, 2019

                                                             Respectfully Submitted,

                                                             Hoban Law Group




                                                             s/ Garrett O. Graff
                                                             Garrett O. Graff, #47539
                                                             Samuel J. Scheurich, #46270
                                                             Darren B. Kaplan, #52603

                                                             Attorneys for Plaintiffs

Plaintiffs' Address


23298 US Hwy 160
Springfield, CO 81073




                                            VERIFICATION




S TAT E O F G E O R G I A              )
                                       )ss.
COUNTY OF Cobb                 .)

        Peyton Palaio, being of lawful age and being first duly sworn upon oath, deposes and states
that the matters set forth in the above Verified Complaint are true.




                                                  17
Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 18 of 33




                                      i1^
Subscribed and sworn before me this I S day of To , 2019 by Peyton Palaio.

My commission expires: 8 |8 / 2-02-0 .

                     Amber Fuller
                    NOTARY PUBLIC
                Cobb County, GEORGIA              Notary Public
               My Comm. Expires 08/18/2020




                                             18
Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 19 of 33




                                              DATE FILED: July 18, 2019 12:17 PM
                                              FILING ID: 63D14FCE5A610
                                              CASE NUMBER: 2019CV30424




                               EXHIBIT 1
Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 20 of 33




                               EXHIBIT 1
Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 21 of 33




                               EXHIBIT 1
Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 22 of 33




                               EXHIBIT 1
Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 23 of 33




                               EXHIBIT 1
Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 24 of 33




                               EXHIBIT 1
Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 25 of 33




                               EXHIBIT 1
Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 26 of 33




                               EXHIBIT 1
Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 27 of 33




                               EXHIBIT 1
Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 28 of 33




                               EXHIBIT 1
Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 29 of 33




                               EXHIBIT 1
Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 30 of 33




                               EXHIBIT 1
Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 31 of 33




                               EXHIBIT 1
Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 32 of 33




                               EXHIBIT 1
Case 1:19-cv-02671 Document 1-2 Filed 09/18/19 USDC Colorado Page 33 of 33




                               EXHIBIT 1
